DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s Request of Continued Examination dated August 8, 2022.  Claims 1-25 and 28 are pending and stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-19, 22-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150013695 A1 (hereinafter MCNEAL) in view of US 20070267033 A1 (hereinafter MISHRA).
Regarding claim 1, MCNEAL discloses a composition and apparatus for inhaling the composition.  MCNEAL discloses (i) one or more solvents (¶8); (ii) a flavor (¶40); wherein the flavored vaporizable formulation contains water in an amount of from 0 to 10 wt.% based on the vaporizable formulation (¶32); wherein the flavored vaporizable formulation further comprises nicotine (¶41).
MCNEAL does not disclose (iii) one or more cyclodextrins.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include one or more cyclodextrins in the composition as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  
Regarding claim 2, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL does not disclose wherein the total content of cyclodextrins is at least 1 wt.% based on the vaporizable formulation.
MISHRA teaches examples where the cyclodextrin is within the range of 20% to 30% (¶25-¶26).  The value of 20% to 30% overlaps with the claimed range of at least 1%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL does not disclose wherein the one or more cyclodextrins are selected from the group consisting of substituted or unsubstituted (α)-cyclodextrin, substituted or unsubstituted (β)-cyclodextrin, substituted or unsubstituted (γ)-cyclodextrin, and mixtures thereof.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  MISHRA teaches the use of both gamma (¶19) and beta cyclodextrin (¶26).  See also examples starting in Table 1 (¶31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include gamma and beta cyclodextrins and mixtures thereof as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  Also a person of ordinary skill in the art would select various known cyclodextrins (MISHRA ¶20).
Regarding claim 4, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL does not disclose wherein the one or more cyclodextrins comprises at least one or more substituted cyclodextrins.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  MISHRA teaches the use of both gamma (¶19) and beta cyclodextrin (¶26).  MISHRA teaches the use of the cyclodextrins and subunits (¶20).  MISHRA also incorporates by reference US 5,144,964 to DEMAIN which teaches substituted cyclodextrins (claim 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include wherein the one or more cyclodextrins comprises at least one or more substituted cyclodextrins as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  Also a person of ordinary skill in the art would select various known cyclodextrins (MISHRA ¶20).
Regarding claim 5, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the solvent is selected from water, glycerol, propylene glycol and mixtures thereof (Claim 1, ¶9, ¶10, ¶25-¶27)
Regarding claims 6 and 7, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the solvent comprises at least glycerol, propylene glycol or a mixture thereof (¶28) and wherein the solvent is mixture of glycerol and propylene glycol. 
Regarding claims 8-10, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the flavored vaporizable formulation contains water in an amount of from 0 to 5 wt.% based on the vaporizable formulation and wherein the flavored vaporizable formulation contains water in an amount of from 0 to 1 wt.% based on the vaporizable formulation and wherein the flavored vaporizable formulation contains water in an amount of from 0 to 0.1 wt.% based on the vaporizable formulation (¶32).
Regarding claim 13, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the one or more flavors are selected from the group consisting of (4-(para- )methoxyphenyl)-2-butanone, vanillin, y-undecalactone, menthone, 5-propenyl guaethol, menthol, para-mentha-8-thiol-3-one and mixtures thereof (¶36, ¶40).
Regarding claim 14, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the flavor includes menthol (¶36, ¶52).
Regarding claim 15, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the one or more flavors are present in a total amount of no greater than 2wt.% based on the flavored vaporizable formulation (claim 8, ¶40).
Regarding claim 16, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses wherein the one or more flavors are present in a total amount of from 0.01 to 1 wt.% based on the flavored vaporizable formulation (Claim 8, ¶40).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL does not disclose wherein the one or more cyclodextrins are selected from the group consisting of substituted (a)- cyclodextrin, substituted (p)-cyclodextrin, substituted (y)-cyclodextrin, and mixtures thereof.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  MISHRA teaches the use of both gamma (¶19) and beta cyclodextrin (¶26).  MISHRA teaches the use of the cyclodextrins and subunits (¶20).  MISHRA also incorporates by reference US 5,144,964 to DEMAIN which teaches substituted cyclodextrins (claim 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include wherein the substituted cyclodextrins as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  Also a person of ordinary skill in the art would select various known cyclodextrins (MISHRA ¶20).
Regarding claim 18, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL does not disclose wherein the one or more cyclodextrins is at least 2-hydroxy-propyl-β-cyclodextrin.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  MISHRA teaches the use of both gamma (¶19) and beta cyclodextrin (¶26).  MISHRA teaches the use of the cyclodextrins and subunits (¶20).  MISHRA also incorporates by reference US 5,144,964 to DEMAIN which teaches substituted cyclodextrins (claim 16).  Specifically DEMAIN teaches, “A β cyclodextrin derivative such as Molecusol HPB.TM. (Pharmatec, Inc.) or Encapsin HPB.TM. (American Maize Company) can form an aqueous solution with a concentration of 50% (w/v). The Molecusol HPB TM derivative contains about seven 2-hydroxypropoxy groups. The preferred β cyclodextrin derivatives of the present invention contain between about 1-7 C.sub.1 -C.sub.6 hydroxyalkyl ether substituents.” (Col. 2, lines 61-38 cont. Col. 3, lines 1-4)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include wherein the substituted cyclodextrins as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  Also a person of ordinary skill in the art would select various known cyclodextrins (MISHRA ¶20).
Regarding claim 19, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL does not disclose wherein the one or more cyclodextrins are present in a total amount of at least 7 wt.% based on the flavored vaporizable formulation.
MISHRA teaches examples where the cyclodextrin is within the range of 20% to 30% (¶25-¶26).  The value of 20% to 30% overlaps with the claimed range of at least 7%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses vaporizing the flavored vaporizable formulation (Figs. 1-2, ¶8, ¶10).
Regarding claim 23, modified MCNEAL discloses the flavored vaporizable formulation according to claim 1.  MCNEAL further discloses (a) a container (Fig. 2, cartridge 106).
Regarding claim 24, MCNEAL discloses an apparatus for pulmonary delivery of an inhalable composition (Abstract).  MCNEAL discloses (a) a vaporizer for vaporizing liquid for inhalation by a user of the electronic vapor provision system (Fig. 1, vaporizer apparatus 100, ¶53); (b) a power supply comprising a cell or battery for supplying power to the vaporizer (Fig. 2, power supply 112, ¶54, ¶72); and (c) a flavored vaporizable formulation comprising (Fig. 2, composition housed in cartridge 106, ¶55).  MCNEAL discloses (i) one or more solvents (¶8); (ii) a flavor (¶40); wherein the flavored vaporizable formulation contains water in an amount of from 0 to 10 wt.% based on the vaporizable formulation (¶32); wherein the flavored vaporizable formulation further comprises nicotine (¶41).
MCNEAL does not disclose (iii) one or more cyclodextrins.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include one or more cyclodextrins in the composition as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  
Regarding claim 25, modified MCNEAL discloses the electronic vapor provision system of claim 24.  MCNEAL further discloses wherein the flavored vaporizable formulation is a flavored vaporizable formulation (¶40). MCNEAL does not disclose wherein the total content of cyclodextrins is at least 1 wt.% based on the vaporizable formulation.
MISHRA teaches examples where the cyclodextrin is within the range of 20% to 30% (¶25-¶26).  The value of 20% to 30% overlaps with the claimed range of at least 1%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 28, MCNEAL discloses (i) one or more solvents (¶8); (ii) a flavor (¶40); wherein the flavored vaporizable formulation contains water in an amount of from 0 to 10 wt.% based on the vaporizable formulation (¶32); wherein the flavored vaporizable formulation further comprises nicotine (¶41).
MCNEAL does not disclose (iii) one or more cyclodextrins or wherein use of the one or more cyclodextrins for increasing solubility of the flavor comprises combining the one or more cyclodextrins with the one or more solvents and the flavor.
MISHRA teaches electrically heated cigarettes with a flavoring-releasing additive that includes cyclodextrin (abstract).  MISHRA teaches that the cyclodextrin is used to protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (¶19).  MISHRA teaches menthol loading in gamma cyclodextrin to result in more than 15% or even 20% menthol delivery (¶47).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to include one or more cyclodextrins in the composition as taught in MISHRA.  Doing so would protect the flavoring from exposure to the atmosphere and reduce the migration of flavoring (MISHRA ¶19).  Further, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL such that use of the one or more cyclodextrins for increasing solubility of the flavor comprises combining the one or more cyclodextrins with the one or more solvents and the flavor as taught in MISHRA.  MISHRA teaches that the gamma cyclodextrin when loaded with the menthol has increased delivery to the user (MISHRA, Fig. 9, ¶50-¶51).  A person of ordinary skill in the art would obviously use cyclodextrins because doing so would increase delivery of the flavor.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MCNEAL in view of MISHRA as applied to claim 1 above and in further view of US 20160366927 A1 (hereinafter LIU).
Regarding claims 11-12, the modified MCNEAL discloses the flavored vaporizable formulation of claim 1 as discussed above.  The combination may not explicitly disclose wherein the solvent is present in an amount of at least 75-90 wt.% based on the flavored vaporizable formulation.  
LIU teaches a solvent for electronic cigarette liquid comprising triethyl citrate alone or in combination with a polyol (Abstract).  LIU teaches that electronic cigarette liquid which is prepared with the solvent for electronic cigarette liquid provided by the present invention can generate greater amount of smoke (¶5) improving the user experience (¶24).  LIU teaches that the solvent, triethyl citrate can be present 95% wt or more (¶7).   Specifically LIU teaches that the solvent can have 20 wt % - 60 wt % of triethyl citrate; 30 wt %-50 wt % of propylene glycol; 10 wt %-50 wt % of glycerol (¶15-¶18).  The formulation further comprises nicotine (¶22-23) and a flavor (¶42-¶43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to provide wherein the solvent is present in an amount of at least 75-90 wt.% based on the flavored vaporizable formulation.  One would have been motivated to do so since LIU teaches that the solvent causes the electronic cigarette liquid to generate a greater amount of smoke an improve user experience. In the case where claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over MCNEAL in view of MISHRA as applied to claim 1 above and in further view of US 20120171184 (hereinafter SZENTE).
Regarding claims 20-21, the modified MCNEAL discloses the flavored vaporizable formulation of claim 1 as discussed above.  The combination may not explicitly disclose cyclodextrins are present in an amount of 2-10 wt.%.
SZENTE teaches cyclodextrin in an aqueous beverage in a concentration range of 0.01-75% w/v (¶6). SZENTE additionally teaches exterior surfaces having a high density of hydrophilic chemical groups that hydrogen bond with water (¶51) and that biologically active components having high hydrogen bonding with water improve activity of biological cell systems by increasing hydration (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MCNEAL to provide cyclodextrin ranges from 2 to 10.  One would have been motivated to do so since SZENTE teaches that cyclodextrin improves the hydration of biological cell systems. In the case where claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
Applicant argues, “[W]hen one considers the references relied upon in the Office Action, it becomes clear that the Office Action is using hindsight reasoning to arrive at the conclusion in respect of obviousness.”  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues, “As becomes immediately clear on viewing the actual cited text of McNeal above, the formulation of McNeal does not require the presence of nicotine. McNeal relates to the delivery of caffeine, and nicotine is mentioned as one possible optional material among many others.”  It is not necessary for MCNEAL to require nicotine in the composition for the disclosure of nicotine to read on the claims.  Same reasoning applies to applicant’s argument that MCNEAL does not require a flavor.  This does not invalidate the disclosure of adding flavors as taught in MCNEAL.  
Applicant argues, “Next, the Office Action turns to paragraph [0032] to add water to the formulation. This text teaches a very broad range of possible water amounts ranging from zero percent to 90 percent. No amount is stated to be special or in preference to any other amount and the majority of the stated amounts fall outside by claim scope. However, the Office Action has stated that one skilled in the art would select 10% or less with no motivation to do so.”  The disclosure in MCNEAL of water addition that overlaps with the instant application establishes a prima facie case of obviousness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In response to applicant's argument that MISHRA is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, MISHRA is directed to electronically heated cigarettes with a flavor-releasing additive (abstract).  The instant application claims a flavored vaporizable formula (claim 1).  These are both flavor formulations to be vaporized by a user for inhalation.  A person of ordinary skill in the art making flavor formulations for inhalation would add the cyclodextrin taught in MISHRA to the formulation of MCNEAL because doing so would protect the flavoring (MISHRA ¶19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080138399 A1 to GONDA.  GONDA discloses a nicotine based medicament that is formulated to reduce or eliminate the sensations of craving associated with nicotine use (abstract).  GONDA discloses the that the component can be in liquid form).
US 20170157341 A1 to PANDYA.  PANDYA discloses a pulmonary delivery apparatus adapted the thermally vaporize a liquid for a user to inhale; the liquid contains an active ingredient such as nicotine (abstract).  PANDYA further discloses that the liquid has a stabilizer including cyclodextrins (¶44-¶45).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726